Title: To George Washington from Henry Knox, 7 August 1793
From: Knox, Henry
To: Washington, George



Sir,
War department August 7th 1793

I have the honor to submit to your Consideration two questions relative to the preservation of the peace with the Creeks and Cherokees and the answers thereto by Governor Blount and General Pickens—the latter declines forming an estimate but the Governor will do it alone. I have the honor to be with the greatest respect Your most obedt servant

H. Knox secy of war

